Exhibit 10.1

EXECUTION VERSION

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”) is entered into on August 31, 2012,
between MYERS INDUSTRIES, INC., an Ohio corporation (the “Company”), and DAVID
B. KNOWLES (the “Executive”).

RECITALS:

 

  A. The Company and the Executive are parties to an Employment Agreement dated
as of June 19, 2009 (the “Employment Agreement”), which agreement will terminate
on August 31, 2012.

 

  B. The Company desires to establish certain minimum severance benefits for key
management personnel, including the applicable benefits in the event of the
Executive’s termination of employment following a Change in Control, as
hereinafter defined.

 

  C. After expiration of the Employment Agreement, the Executive’s employment by
the Company is employment-at-will and this Agreement is not intended to create,
and will not be construed as creating, an express or implied contract of
employment.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. CERTAIN DEFINED TERMS. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Annual Bonus” means the bonus paid to executives or other employees of the
Company pursuant to a formal or informal bonus plan or individual bonus
arrangement.

(b) “Base Salary” means the Executive’s annual base salary rate as in effect
from time to time; provided, however, that, for purposes of the calculation of
any amount owed or due Executive hereunder, Base Salary shall never be less than
as in effect as of the date of this Agreement.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means:

(i) commission by the Executive (evidenced by a conviction or written, voluntary
and freely given confession) of a criminal act constituting a felony involving
fraud or moral turpitude;

(ii) commission by the Executive of a material breach or material default of any
of the Executive’s agreements or obligations under any provision of this
Agreement, which is not substantially cured in all material respects within
thirty (30) days after the Board gives written notice thereof to the Executive;



--------------------------------------------------------------------------------

(iii) commission by the Executive, when carrying out the Executive’s Duties
under this Agreement, of acts or the omission of any act, which in the
reasonable judgment of the Board both (A) constitutes gross negligence or
willful misconduct and (B) results in material economic harm to the Company or
has a materially adverse effect on the Company’s operations, properties or
business relationships; or

(iv) commission by the Executive, whether when carrying out the Executive’s
duties or otherwise, of acts or the omission of any act, which in the reasonable
judgment of the Board causes or is likely to cause material damage to the
reputation or standing of the Company in the business community or the community
as a whole.

(e) “Change in Control” means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended, as in effect on the date of this Agreement (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;
provided that, without limitation, a Change in Control shall be deemed to have
occurred if:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities; provided that a Change in Control shall not be deemed to
occur under this clause (i) by reason of the acquisition of securities by the
Company or an employee benefit plan (or any trust funding such a plan)
maintained by the Company;

(ii) during any period of one (1) year there shall cease to be a majority of the
Board comprised of “Continuing Directors” as hereinafter defined; or

(iii) there occurs (A) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent
(80%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or (B) the approval by the stockholders of the Company of a plan
of complete liquidation of the Company, or (C) the sale or disposition by the
Company of more than fifty percent (50%) of the Company’s assets. For purposes
of this Subsection 1(e)(iii), a sale of more than fifty percent (50%) of the
Company’s assets includes a sale of more than fifty percent (50%) of the
aggregate value of the assets of the Company and its subsidiaries or the sale of
stock of one or more of the Company’s subsidiaries with an aggregate value in
excess of fifty percent (50%) of the aggregate value of the Company and its
subsidiaries or any

 

2



--------------------------------------------------------------------------------

combination of methods by which more than fifty percent (50%) of the aggregate
value of the Company and its subsidiaries is sold.

(iv) For purposes of this Agreement, a “Change in Control” will be deemed to
occur:

(A) on the day on which a twenty percent (20%) or greater ownership interest
described in Subsection 1(e)(i) is acquired, provided that a subsequent increase
in such ownership interest after it first equals or exceeds twenty percent
(20%) shall not be deemed a separate Change in Control;

(B) on the day on which “Continuing Directors,” as hereinafter defined, cease to
be a majority of the Board as described in Subsection 1(e)(ii);

(C) on the day of a merger, consolidation or sale of assets as described in
Subsection 1(e)(iii); or

(D) on the day of the approval of a plan of complete liquidation as described in
Subsection 1(e)(iii).

(v) For purposes of this Subsection 1(e), the words “Continuing Directors” mean
individuals who at the beginning of any period (not including any period prior
to the date of this Agreement) of one (1) year constitute the Board and any new
Director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Compensation Committee” means the Compensation Committee of the Board or
its successor.

(h) “Director” means a member of the Board.

(i) “Disability” means a physical or mental incapacity that prevents the
Executive from performing his duties for a period of one hundred eighty
(180) consecutive days in any period of two (2) consecutive fiscal years of the
Company.

(j) “Duties” means the duties and responsibilities customarily required of the
chief operating officer of a major corporation or such additional duties as may
be assigned from time to time to the Executive by the Board, which are
consistent with the position of Executive Vice President and Chief Operating
Officer.

(k) “Effective Date” means September 1, 2012.

 

3



--------------------------------------------------------------------------------

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Good Reason” means the occurrence of (i) any material reduction in the
position, authority or office of the Executive, (ii) any material reduction in
the Executive’s Duties, (iii) any material adverse change or reduction in the
aggregate “Minimum Benefits,” as hereinafter defined, provided to the Executive
as of the Effective Date (provided that any material reduction in such aggregate
Minimum Benefits that is required by law or applies generally to all employees
of the Company shall not constitute “Good Reason” as defined hereunder),
(iv) any relocation of the Executive’s principal place of work with the Company
to a place more than sixty (60) miles from the geographical center of Akron,
Ohio, (v) the material breach or material default by the Company of any of its
agreements or obligations under any provision of this Agreement which remains
substantially uncured thirty (30) days after the Executive provides written
notice thereof to the Board; or (vi) a material diminution in the Executive’s
overall compensation package in the aggregate below the level in effect on the
Effective Date; provided, however, that for the purpose of this Section 1(m)(vi)
a material diminution to the overall compensation package will not be deemed to
have occurred if it is the result of a failure to achieve applicable performance
targets under a performance based plan or program. As used in this Subsection
1(m), an “adverse change or material reduction” in the aggregate Minimum
Benefits shall be deemed to result from any reduction or any series of
reductions which, in the aggregate, exceeds five percent (5%) of the value of
such aggregate Minimum Benefits determined as of the Effective Date. As used in
this Subsection 1(m), Minimum Benefits are defined as life insurance, accidental
death, long-term disability, short-term disability, medical, dental, and vision
benefits and the Company’s expense reimbursement policy. The Executive shall
give written notice to the Company on or before the date of termination of
employment for Good Reason stating that the Executive is terminating employment
with the Company and specifying in detail the reasons for such termination. If
the Company does not object to such notice by notifying the Executive in writing
within forty-five (45) days following the date of the Company’s receipt of the
Executive’s notice of termination, the Company shall be deemed to have agreed
that such termination was for Good Reason. The parties agree that “Good Reason”
will not be deemed to have occurred merely because the Company becomes a
subsidiary or division of another entity following a “Change in Control,” as
defined herein, provided the Executive continues to serve as the Executive Vice
President and Chief Operating Officer of the new parent company and its
subsidiaries. The parties further agree that “Good Reason” will be deemed to
have occurred if the purchaser, in a Change in Control transaction, does not
assume this Agreement in accordance with Section 12 hereof.

(n) “Term” means the period commencing on the Effective Date and ending on the
earlier of: (i) the Termination Date; or (ii) the Executive’s death or
Disability.

(o) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which will be the date of termination).

2. SEVERANCE COMPENSATION. If the Executive’s employment terminates, the
following severance provisions will apply:

 

4



--------------------------------------------------------------------------------

(a) Except as otherwise provided in Section 3, if the Executive’s employment is
terminated by the Company other than for Cause or Disability or is terminated by
the Executive for Good Reason, during the period of one (1) year commencing on
the Termination Date (“Payment Term”), the Company shall:

(i) pay to the Executive within thirty (30) days following the Termination Date
a single lump sum payment in an amount equal to one (1) times his annual Base
Salary in effect on the Termination Date (or if such annual Base Salary has
decreased during the one year period ending on the Termination Date, at the
highest rate in effect during such period, less all withholding and similar
requirements;

(ii) pay to the Executive within thirty (30) days following the Termination Date
a single lump sum payment equal to one (1) times the Executive’s Annual Bonus at
the highest rate in effect during the prior three (3) year period, plus the sum
of any accrued Annual Bonus earned in the year prior but unpaid at the
Termination Date, less all withholding and similar requirements;

(iii) for the entire Payment Term, pay to the Executive the entire cost of the
premiums for continued medical coverage in accordance with Code Section 4980(B)
(“COBRA”) and continue in effect the long-term disability protection and any
life insurance protection being provided to the Executive immediately prior to
the Termination Date;

(iv) for the entire Payment Term, continue to pay the automobile allowance; and

(v) pay for executive outplacement services for the Executive from a nationally
recognized executive outplacement firm at the level provided for the most senior
executives for a one-year period commencing on the Termination Date.

Notwithstanding the foregoing, if the Company is a “public company” within the
meaning of Code Section 409A (“Section 409A”), any amounts payable to the
Executive during the first six months and one day following the date of
termination pursuant to this Section 6(a) which are “deferred compensation”
under Section 409A and the U.S. Treasury Regulations thereunder, after taking
into account any exceptions under Treasury Regulation
Section 1.409A-1(b)(9)(iii), will be deferred until the date which is six months
and one day following such termination, and if any such payments are required to
be so deferred the first payment will be in an amount equal to the total amount
to which the Executive would otherwise have been entitled during the period
following the date of termination of employment if deferral had not been
required.

(b) If the Executive’s employment with the Company is terminated by reason of
the Executive’s death or Disability, the Executive or the Executive’s surviving
spouse shall be entitled to receive (i) the Base Salary and Annual Bonus accrued
in the year prior to the year in which the death or Disability occurs and unpaid
to the date of death or Disability, (ii) any amounts payable under any employee
benefit plan of the Company in accordance with the terms of such plan, and
(iii) if the Executive and/or the Executive’s

 

5



--------------------------------------------------------------------------------

surviving spouse and dependents properly elect continued medical coverage in
accordance with COBRA, the Company shall pay the entire cost of the premiums for
such continued medical coverage for the longer of (A) the maximum required
period of coverage under Code Section 4980B(f) or (B) thirty-six (36) months.

(c) If the Executive’s employment is terminated by the Company for Cause or
terminated by the Executive other than for Good Reason, then no further
compensation or benefits will be provided to the Executive by the Company under
this Agreement following the Termination Date other than payment of compensation
earned to the Termination Date but not yet paid. This Subsection 2(c) shall not
be interpreted to deny the Executive any benefits to which the Executive may be
entitled under any plan or arrangement of the Company applicable to the
Executive.

(d) If the Executive’s employment is terminated:

(i) by reason of the Executive’s death or Disability; or

(ii) by the Company other than for Cause or by the Executive for Good Reason;

the Executive will become fully vested in all outstanding stock options,
restricted stock, restricted stock units or similar awards and any such award
shall be then and thereafter fully exercisable for a period of twelve
(12) months following the Termination Date.

(e) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive materially breaches any of the Executive’s obligations under
Sections 6 or 7 hereof, and such breach is not substantially cured in all
material respects within thirty (30) days after the Board gives written notice
thereof to the Executive, no further severance payments or other benefits will
be payable to the Executive under this Section 2.

3. TERMINATION FOLLOWING A CHANGE IN CONTROL.

(a) In the event of a termination of the Executive’s employment by the Company
in connection with, or within one (1) year after, a Change in Control, the
Executive is entitled to, within thirty (30) days following the Termination
Date, and in lieu of any payments under Subsection 2(a)(i), a single sum payment
equal to one and one-half (1 1/2) times Executive’s annual Base Salary on the
Termination Date (or if such Base Salary has decreased during the one year
period ending on the Termination Date, at the highest level during such period),
less all withholding and similar requirements.

(b) In the event of a termination of the Executive’s employment by the Company
in connection with, or within one (1) year after, a Change in Control, the
Executive is entitled to, within thirty (30) days of the Termination Date, and
in lieu of any payments under Subsection 2(a)(ii), a single sum payment equal to
one and one-half (1 1/2) times the Executive’s Annual Bonus at the highest rate
in effect during the prior three (3) year period, plus the sum of any accrued
Annual Bonus earned in the year prior to the Termination Date but unpaid at the
Termination Date, less all withholding and similar requirements.

 

6



--------------------------------------------------------------------------------

(c) In the event of a Change in Control, the Executive will become fully vested
in all outstanding stock options, restricted stock or similar awards and any
option shall become fully exercisable until the termination of such options
pursuant to their terms.

(d) In the event of a Change in Control, the Executive will have available the
expenses of enforcement provided in Section 4 hereof.

4. EXPENSES OF ENFORCEMENT. The Executive shall not be required to incur the
expenses associated with the enforcement of the Executive’s rights under this
Agreement by litigation or other legal action. Therefore, the Company shall pay,
or cause to be paid, on a current basis, reasonable attorney fees and expenses
incurred by the Executive to enforce the provisions of this Agreement. The
Executive shall be required to repay any such amounts to the Company to the
extent that a court of competent jurisdiction issues a final and non-appealable
order setting forth the determination that the claims of the Executive were
frivolous.

5. WITHHOLDING OF TAXES. The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

6. CONFIDENTIAL INFORMATION. The Executive agrees that the Executive will not,
during the Term or at any time thereafter, either directly or indirectly,
disclose or make known to any other person, firm, or corporation any
confidential information, trade secret or proprietary information of the Company
in violation of that certain Non Competition and Non Disclosure Agreement
between the Company and the Executive dated June 19, 2009 (the “Non-Competition
and Non-Disclosure Agreement”).

7. NON-COMPETITION. Pursuant to the Non Competition and Non Disclosure
Agreement, the Executive hereby acknowledges and reaffirms that, during the
Term, and for three (3) years thereafter, the Executive shall not compete with
the Company as more fully set forth in the Non Competition and Non Disclosure
Agreement.

8. ARBITRATION. The following arbitration rules shall apply to this Agreement:

(a) In the event that the Executive’s employment shall be terminated by the
Company during the Term or the Company shall withhold payments or provision of
benefits because the Executive is alleged to be engaged in activities prohibited
by Section 6 or 7 hereof or for any other reason, the Executive shall have the
right, in addition to all other rights and remedies provided by law, at his
election either to seek arbitration in the metropolitan area of Akron, Ohio,
under the Commercial Arbitration Rules of the American Arbitration Association
by serving a notice to arbitrate upon the Company or to institute a judicial
proceeding, in either case within one hundred and twenty (120) days after having
received notice of termination of his employment.

(b) Without limiting the generality of Subsection 8(a), this Subsection 8(b)
shall apply to termination asserted to be for “Cause” or for “Good Reason.” In
the event that (i) the Company terminates the Executive’s employment for Cause,
or (ii) the Executive resigns his employment for Good Reason, the Company and
the Executive each shall have thirty (30) days to demand of the American
Arbitration Association in

 

7



--------------------------------------------------------------------------------

writing (with a copy to the other party hereto) that arbitration be commenced to
determine whether Cause or Good Reason, as the case may be, existed with respect
to such termination or resignation. The parties hereto shall have thirty
(30) days from the date of such written request to select such third party
arbitrator. Upon the expiration of such thirty (30) day period, the parties
hereto shall have an additional thirty (30) days in which to present to such
third party arbitrator such arguments, evidence or other material (oral or
written) as may be permitted and in accordance with such procedures as may be
established by such third party arbitrator. The third party arbitrator shall
furnish a written summary of his findings to the parties hereto not later than
thirty (30) days following the last day on which the parties were entitled to
present arguments, evidence or other material to the third party arbitrator.

During the period of resolution of a dispute under this Subsection 8(b), the
Executive shall receive no compensation by the Company (other than payment by
the Company of premiums due before or during such period on any insurance
coverage applicable to the Executive hereunder) and the Executive shall have no
duties for the Company. If the arbitrator determines that the Company did not
have Cause to terminate the Executive’s employment or that the Executive had
Good Reason to resign his employment, as the case may be, the Company shall
promptly pay the Executive in a lump sum any compensation to which the Executive
would have been entitled, for the period commencing with the date of the
Executive’s termination or resignation and ending on the date of such
determination, had his employment not been terminated or had he not resigned.

9. EMPLOYMENT AT WILL. The parties hereto acknowledge and confirm that the
Executive’s employment by the Company is employment-at-will, and is subject to
termination by the Executive or by the Company at any time with Cause or without
Cause. The Executive acknowledges that such employment-at-will status cannot be
modified except in a specific writing that has been authorized or ratified by
the Board.

10. EMPLOYMENT ACTIONS. This Agreement is not intended to create, and will not
be construed as creating, an express or implied contract of employment. Nothing
contained herein will prevent the Company at any time from terminating the
Executive’s right and obligation to perform services to the Company or prevent
the Company from removing the Executive from any position which the Executive
holds with the Company, provided, however, that no such action shall affect the
obligation of the Company to make payments and provide benefits if and to the
extent required under this Agreement. The payments and benefits provided in this
Agreement will be full and complete liquidated damages for any such employment
action taken by the Company.

11. NOTICES. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when hand
delivered or mailed by United States Express mail, postage prepaid, addressed as
follows:

 

8



--------------------------------------------------------------------------------

  (a) If the notice is to the Company:

 

       Myers Industries, Inc.

       1293 South Main Street

       Akron, OH 44301

       Attn: Chairman of the Compensation Committee

 

       With a Copy to:

 

       Benesch, Friedlander, Coplan & Aronoff, LLP

       200 Public Square, Suite #2300

       Cleveland, OH 44114-2378

       Attn: Megan L. Mehalko, Esq.

 

  (b) If the notice is to the Executive:

 

       Mr. David B. Knowles

       6795 Marblehead Drive

       Cincinnati, OH 45243

 

       With a Copy to:

 

       The Cairone Law Firm PLLC

       PMB# 6000

       4017 Washington Road

       McMurray PA 15317-2520

       Attn: Matt Cairone

or to such other address as either party hereto may have furnished to the other
in writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

12. ASSIGNMENT; BINDING EFFECT. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors,
heirs (in the case of the Executive) and permitted assigns. No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred in connection with the sale or transfer of all or substantially all
of the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company, as contained in this Agreement, either contractually or as a
matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall be a
condition precedent to the consummation of any such transaction that the
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company hereunder. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than the

 

9



--------------------------------------------------------------------------------

Executive’s rights to compensation and benefits, which may be transferred only
by will or operation of law, except as provided in this Section 12.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefits payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Executive shall be payable to the Executive’s spouse, or if such spouse
shall not survive the Executive, to the Executive’s estate. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to the Executive’s beneficiary, estate or other legal representative.

13. INVALID PROVISIONS. Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent, but only to the extent, of
such prohibition or unenforceability without invalidating the remaining portions
hereof and such remaining portions of this Agreement shall continue to be in
full force and effect. In the event that any provision of this Agreement shall
be determined to be invalid or unenforceable, the parties hereto will negotiate
in good faith to replace such provision with another provision that will be
valid or enforceable and that is as close as practicable to the provisions held
invalid or unenforceable.

14. ALTERNATIVE SATISFACTION OF COMPANY’S OBLIGATIONS. In the event this
Agreement provides for payments or benefits to or on behalf of the Executive
which cannot be provided under the Company’s benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Executive would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Executive or other participants
therein, the Company may provide the Executive with an “Alternative Benefit,” as
defined in this Section 14, in lieu thereof. The Alternative Benefit is a
benefit or payment which places the Executive and the Executive’s dependents or
beneficiaries, as the case may be, in at least as good of an economic position
as if the benefit promised by this Agreement (a) were provided exactly as called
for by this Agreement, and (b) had the favorable economic, tax and legal
characteristics customary for plans, policies or arrangements of that type.
Furthermore, if such adverse consequence would affect the Executive or the
Executive’s dependents, the Executive shall have the right to require that the
Company provide such an Alternative Benefit. Notwithstanding the foregoing, if
provision of an alternative benefit would constitute a violation of
Section 409A, the parties hereto will be left to their legal remedies.

15. ENTIRE AGREEMENT, MODIFICATION. Subject to the provisions of Section 16
hereof, this Agreement contains the entire agreement between the parties hereto
with respect to the employment of the Executive by the Company and supersedes
all prior and contemporaneous agreements, representations, and understandings of
the parties hereto, whether oral or written. No modification, amendment, or
waiver of any of the provisions of this Agreement shall be effective unless in
writing, specifically referring hereto, and signed by both parties hereto.

16. NON-EXCLUSIVITY OF RIGHTS. Notwithstanding the foregoing provisions of
Section 15, nothing in this Agreement shall prevent or limit the Executive’s
continuing or

 

10



--------------------------------------------------------------------------------

future participation in any benefit, bonus, incentive or other plan, program,
policy or practice provided by the Company for its executive officers, nor shall
anything herein limit or otherwise affect such rights as the Executive has or
may have under any stock option, restricted stock or other agreements with the
Company or any of its subsidiaries. Amounts which the Executive or the
Executive’s dependents or beneficiaries, as the case may be, are otherwise
entitled to receive under any such plan, policy, practice or program shall not
be reduced by this Agreement unless specifically provided.

17. WAIVER OF BREACH. The failure at any time to enforce any of the provisions
of this Agreement or to require performance by the other party hereto of any of
the provisions of this Agreement shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement or any part
of this Agreement or the right of either party hereto thereafter to enforce each
and every provision of this Agreement in accordance with the terms of this
Agreement.

18. GOVERNING LAW. This Agreement has been made in, and shall be governed and
construed in accordance with the laws of, the State of Ohio. The parties hereto
agree that this Agreement is not an “employee benefit plan” or part of an
“employee benefit plan” which is subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

19. REPRESENTATION. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

20. SUBSIDIARIES AND AFFILIATES. Notwithstanding any contrary provision of this
Agreement, to the extent it does not adversely affect the Executive, the Company
may provide the compensation and benefits to which the Executive is entitled
hereunder through one or more subsidiaries or affiliates.

21. NO MITIGATION OR OFFSET. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment. Amounts due the
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment he may obtain.

22. COMPLIANCE WITH SECTION 409A OF THE CODE. Certain payments contemplated by
this Agreement may be “deferred compensation” for purposes of Section 409A.
Accordingly, the following provisions shall be in effect for purposes of
avoiding or mitigating any adverse tax consequences to the Executive under
Section 409A:

(a) A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, for
purposes of any such provision of this Agreement, references herein to
“termination,” “termination of employment,” or similar terms will mean
“separation from service.”

(b) The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from Section 409A and the regulations and

 

11



--------------------------------------------------------------------------------

guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted to be in compliance therewith or
exempt therefrom. In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by
Section 409A or damages for failing to comply with Section 409A.

(c) To the extent any provisions of this Agreement would otherwise contravene
one or more requirements or limitations of Section 409A, then the Company and
the Executive may, within any applicable time period provided under the Treasury
Regulations issued under Section 409A, effect through mutual agreement the
appropriate amendments to those provisions which are necessary in order to bring
the provisions of this Agreement into compliance with Section 409A, provided
such amendments shall not reduce the dollar amount of any such item of deferred
compensation or adversely affect the vesting provisions applicable to such item
or otherwise reduce the present value of that item. If any legislation is
enacted during the term of this Agreement which imposes a dollar limit on
deferred compensation, then the Executive will cooperate with the Company in
restructuring any items of compensation under this Agreement that are deemed to
be deferred compensation subject to such limitation, provided such restructuring
shall not reduce the dollar amount of any such item or adversely affect the
vesting provisions applicable to such item or otherwise reduce the present value
of that item.

(d) Notwithstanding any provision to the contrary in this Agreement, if (i) the
Company, in its good faith discretion, determines that any payments or benefits
described in this Agreement would constitute non-exempt deferred compensation
for purposes of Section 409A and (ii) the Executive is a “specified employee”
(within the meaning of Section 409A and the U.S. Treasury Regulations
thereunder) at the time of his termination of employment, then such payments or
benefits shall not be made or paid to the Executive prior to the earlier of
(A) the expiration of the six (6) month period measured from the date of such
“separation from service” or (B) the date of his death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments deferred pursuant to this
Subsection 22(d) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid in accordance with the normal
payment dates specified for them herein.

(e) For purposes of Section 409A, the Executive’s right to receive any
installment payment pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.

(f) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment will be made within thirty
(30) days following the Termination Date”), the actual date of payment within
the specified period will be determined solely by the Company.

(g) Notwithstanding any other provision herein to the contrary, in no event will
any payment that constitutes non-exempt deferred compensation subject to
Section 409A, as determined in good faith by the Company, be subject to offset,
counterclaim, or recoupment by any other amount payable to the Executive unless
otherwise permitted by

 

12



--------------------------------------------------------------------------------

Section 409A.

(h) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute non-exempt deferred compensation for purposes of
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

[Remainder of the page intentionally left blank, signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

MYERS INDUSTRIES, INC. (the “Company”) /s/ John C. Orr By: John C. Orr Its:
President and Chief Executive Officer /s/ David B. Knowles

DAVID B. KNOWLES

(the “Executive”)

[Signature page to Severance Agreement]

 

14